Vacated by Supreme Court, January 24, 2005

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-4629



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MAGUESTE PLASIMOND, a/k/a Tyrone,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-98-109)


Submitted:   May 26, 2004                  Decided:   June 16, 2004


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant.    Robert J. Conrad, Jr., United
States Attorney, D. Scott Broyles, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Magueste Plasimond pled guilty to conspiracy to possess

with intent to distribute cocaine and cocaine base, in violation of

21 U.S.C. § 846 (2000), possession with intent to distribute

cocaine and cocaine base, in violation of 21 U.S.C. § 841(a)(1)

(2000), and aiding and abetting, in violation of 18 U.S.C. § 2

(2000).     The    district    court   sentenced     Plasimond      to    a   total

imprisonment term of 168 months, to be followed by a five-year term

of supervised release.        Plasimond contends that the district court

erred in failing to apply a two-level sentence reduction under the

safety    valve   provision    of   U.S.   Sentencing      Guidelines      Manual,

§§ 2D1.1(b)(6), 5C1.2 (1998).             Finding no reversible error, we

affirm.

            To    qualify   for     sentencing     under   the    safety      valve

provision, a defendant must meet all five criteria set out in USSG

§ 5C1.2(a)(1)-(5).      A defendant who meets these criteria may be

sentenced    within   the     guideline    range    without      regard    to   any

statutory minimum sentence.            He may also receive a two-level

reduction if the offense level is level 26 or greater. Plasimond’s

presentence investigation report (“PSR”) did not recommend a two-

level sentence reduction, and Plasimond failed to object in the

district court to the PSR’s calculation of his offense level.

Therefore, his claim is reviewed for plain error.                    See United

States v. Olano, 507 U.S. 725, 732 (1993).                 Because the record


                                      - 2 -
shows that Plasimond failed to truthfully provide all information

to the Government concerning his drug offenses prior to sentencing,

we conclude that the district court did not plainly err in failing

to apply a two-level sentence reduction under the safety valve

provision.    See United States v. Withers, 100 F.3d 1142, 1146 (4th

Cir. 1996).

          Accordingly, we affirm Plasimond’s sentence. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                           AFFIRMED




                                - 3 -